Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-18 are pending and under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2019 was considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Miyamoto et al. US 2002/0162305.

Regarding claim 10, Miyamoto discloses a sealing assembly (sealing mechanism 15) for packaging lines (par 0037) comprising mutually opposite sealing heads (51; fig.4), between which the polymeric sheets to be mated translate (par 0038; par 0045), the sealing assembly comprising mutually opposite synchronously rotating carousels (rotary shaft 54; par 0047), at least two eccentric shafts (70; fig.3) being pivoted on each carousel (hinging shafts on rotating shafts 54), at least one respective sealing head (51) being pivoted on each one of said shafts at an axis (6a,6b), each eccentric shaft comprising a respective slider (cam follower 63) configured to move along a fixed contoured profile (52a) for the movement of the respective shaft (70), a linkage connecting corresponding levers which are substantially integral with said eccentric shafts (hinging member 62; par 0046), said levers being opposite to the point of coupling to the respective slider (63), each sealing head (51) being controlled by orientation elements which are integral with the respective carousel (par 0046-0047; figs 9a,9b.) 

    PNG
    media_image1.png
    359
    576
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    412
    655
    media_image2.png
    Greyscale

Regarding claim 11, Miyamoto discloses the sealing assembly according to claim 10, wherein said orientation elements (65) configured for orientation of a respective sealing head comprise a first linkage (62) pivoted substantially at an end that is opposite to a sealing end of said sealing head (51), an opposite end of said first linkage being pivoted to a head of a second lever (par 0045), which is integral with a lever at a fulcrum, a free front of a lever being able to slide on a fixed cam (cam follower 63 moving along cam face 52a of cam 52).
Regarding claim 12, Miyamoto discloses the sealing assembly according to claim 10, wherein said axis, on which at least one sealing head is pivoted to a respective eccentric shaft (70), upon a rotation within said carousels (54) traces a trajectory (cam face 52a) which is provided with a linear portion at the region of said carousels that faces and is proximate to said polymeric sheets (F) to be mated, in transit (fig8a,b; 9a,b).
Regarding claim 13, Miyamoto discloses the sealing assembly according to claim 11, wherein said fixed cam (52) is constituted by a slotted profile of said carousel (54; fig.3), said lever comprising a protrusion shaped and having dimensions which substantially correspond to a contour of the slotted profile of said cam for sliding thereon (cam follower follows the face of cam face 52a).
Regarding claim 14, Miyamoto discloses the sealing assembly according to claim 13, wherein said fixed cam on which the protrusion is a desmodromic cam (cam 52 is connected to hinged and lever of cam follower 63 connected to sealing head 51; par 0022-0045; figs 6-9). 
Regarding claim 15, Miyamoto discloses the sealing assembly according to claim 10, wherein said sealing heads are two, face each other and are proximate (sealing heads 51 face each other to form a seal in between), each sealing head being controlled by, and interposed between, two mutually opposite carousels (controlled by rotary shafts 54 with each sealing head movement) , a first carousel of the first head comprising a gear having shape and dimensions complementary to a gear of a first carousel of the second head, said gears of the two mutually opposed carousels being mutually mated for a synchronous motion of the first and second heads (opposed carousels are mounted to have synchronous movement; par 0081-0082; figs 6a,b).
Regarding claim 16, Miyamoto discloses the sealing assembly according to claim 10, wherein said sealing head comprises at least one unit configured for heating at least one sealing end (par 0043; heater in sealing head 51) and at least one blade for cutting the polymeric sheets upon their mating, said blade being arranged proximate to said sealing end (film separated by a cutter mechanism in seal jaws 51; par 0062).
Regarding claim 17, Miyamoto discloses the sealing assembly according to claim 10, further comprising a central support and alignment shaft for said carousels and said sealing heads (plates 60 on connecting rods par 0051-0052; fig,5).
Regarding claim 18, Miyamoto discloses the sealing assembly according to claim 10, wherein said sealing heads (51) are two, face each other and are proximate (fig. 6b), each sealing head being controlled by, and interposed between, two mutually opposite carousels (54), each comprising a respective eccentric shaft (70) provided with a slider (cam follower 63) configured to move along a fixed contoured profile (cam face 52a) for a movement thereof, said orientation elements provided only in a respective carousel (fig.45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731